DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 10 June 2020, 16 July 2020, 16 October 2020, 27 January 2021, 07 May 2021, 14 October 2021 and 14 February 2022. The references have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amihood et al. (Amihood, US PGPub 2018/0329049) in view of Oliver et al. (Oliver, US PGPub 2019/0114021).
	Referring to Claim 1, Amihood teaches a radar system (Fig. 2-1 #102; [0027]), implemented at least partially in hardware, configured to: provide a radar field ([0029]); sense reflections from a user in the radar field; analyze the reflections from the user in the radar field; and provide, based on the analysis of the reflections, radar data; one or more computer processors (Fig. 2-1/2-2 #216 and associated text); and one or more computer-readable media (Fig. 2-1 #204; [0032]) having instructions stored thereon that, responsive to execution by the one or more computer processors, implement a radar-based interaction manager configured to: provide a multi-mode interface having at least a first mode and a second mode, the multi-mode interface providing a black display or a low-luminosity display during the first mode; detect, based on the radar data and during the first mode, a presence of the user or threshold movement by the user in relation to the user device; responsive to detection of the presence or threshold movement of the user, change the multi-mode interface from the first mode to the second mode; and responsive to the change to the second mode, cause the multi-mode interface to provide visual feedback corresponding to the presence or threshold movement by the user by altering one or more display parameters of the black display or the low-luminosity display; See Fig. 9 as well as [0029-0053], but does not explicitly disclose nor limit the low-luminosity display setting.
	While Amihood anticipates visual feedback based on interaction, in the interest of compact prosecution, Oliver teaches the use of power management modes based on user interaction levels wherein the display includes a low-luminosity display: see for example [0187-0188] teach increasing or decreasing brightness levels based on user actions.
	Therefore it would have been obvious to one of ordinary skill am the art before the effective filing date of the invention to modify Amihood with the different display
modes/brightness levels as taught by Oliver so as allow brightness adjustments across different power modes thus allowing power conservation within the device.
	Referring to Claim 2, Amihood as modified by Oliver teaches wherein: the first mode comprises a dormant mode in which the multi-mode interface is in a dormant state and provides the black display; the second mode comprises an ambient mode in which the user device detects the presence of the user within the radar field and the multi-mode interface provides the low- luminosity display; and the radar-based interaction manager is configured to alter the one or more display parameters by increasing at least a luminosity of the black display to provide the low-luminosity display; See Fig. 8  and associated text of Amihood and citations of Oliver above.
	Referring to Claim 5, Amihood as modified by Oliver teaches wherein: the first mode comprises an ambient mode in which the user device detects the presence of the user within the radar field, the multi-mode interface providing the low- luminosity display during the first mode; and the second mode comprises an alert mode in which the radar data indicates that the user is reaching toward the user device, the multi-mode interface initially providing the low-luminosity display during the alert mode, the alert mode enabling the radar-based interaction manager to adjust at least the luminosity of the low-luminosity display based on movements of a hand of the user toward or away from the user device effective to cause the multi-mode interface to provide dynamically responsive visual feedback corresponding to the movements of the user's hand; See combined disclosures.
	Referring to Claim 11, Amihood as modified by Oliver teaches wherein the low-luminosity is defined by a luminosity level that is less than a predefined threshold level, the predefined threshold level corresponding to approximately 50%, 40%, 25% or 15% of the maximum luminosity; Oliver teaches adjusting the brightness levels, therefore it would be obvious that the level of brightness would have been readily modifiable to desired settings.
	Referring to Claim 12, Amihood as modified by Oliver teaches providing a multi-mode interface having at least a first mode and a second mode, the multi-mode interface providing a black display or a low-luminosity display during the first mode; obtaining radar data from a radar system when the user device is in a locked state, the radar data representing reflections from a user in a radar field generated by the radar system; detecting, based on the radar data and during the first mode, a presence or threshold movement by the user in relation to the user device; responsive to detection of the presence or threshold movement by the user, cause the multi-mode interface to change from the first mode to the second mode; and responsive to the change to the second mode, causing the multi-mode interface to provide visual feedback corresponding to the presence or threshold movement by the user by altering one or more display parameters of the black display or the low-luminosity display; See citations and rationale of Claim 1 above.
	Referring to Claim 13, Amihood as modified by Oliver teaches wherein: causing the multi-mode interface to change from the first mode to the second mode comprises causing the multi-mode interface to exit a dormant mode and enter an ambient mode; in the dormant mode, the multi-mode interface is in a dormant state and the black display is provided; and in the ambient mode, the user device detects the presence of the user within a specified distance from the user device and the low-luminosity display is provided; See combined disclosures and citations above.
	Referring to Claim 14, Amihood as modified by Oliver teaches in response to the multi-mode interface changing to the ambient mode, increasing a luminosity of the black display for a specified duration of time to provide a high-luminosity display; and in response to expiration of the specified duration of time, decreasing the luminosity of the high-luminosity display to provide the low-luminosity display; see combined disclosures and citations above.
	Referring to Claim 15, Amihood as modified by Oliver teaches wherein: causing the multi-mode interface to change from the first mode to the second mode comprises causing the multi-mode interface to exit an ambient mode and enter an alert mode; in the ambient mode, the user device detects the presence of the user within a predefined distance from the user device and the multi-mode interface provides the black display; and in the alert mode, the radar-based interaction manager is configured to cause the multi-mode interface to provide dynamic visual feedback that is responsive to movements of a user's hand moving toward or away from the user device based on adjustments of at least the luminosity of the low-luminosity display that corresponds to the radar data from the radar system; see combined disclosures and citations above.
	Referring to Claim 16, Amihood as modified by Oliver teaches responsive to the multi-mode interface entering the alert mode, adjusting at least the luminosity of the low-luminosity display at a first rate that is based on at least a second rate of decreasing distance between the user device and the user's hand effective to provide the dynamic visual feedback corresponding to the movement of the user's hand; see combined disclosures and citations above.
	Referring to Claim 19, Amihood as modified by Oliver teaches a radar system, the method comprising: providing, by the radar system, a radar field; sensing, by the radar system, reflections from a user in the radar field; analyzing, by the radar system, the reflections from the user in the radar field; providing, by the radar system and based on the analysis of the reflections, radar data; providing, by a radar-based interaction manager, a multi-mode interface having at least a first mode and a second mode, the multi-mode interface providing a black display, a low-luminosity display, a monochrome display, or a high-luminosity and color saturation display during the first mode; detecting, by the radar-based interaction manager based on the radar data and during the first mode, a presence or threshold movement of the user in relation to the user device; responsive to detection of the presence or threshold movement of the user, changing, by the radar-based interaction manager, the multi-mode interface from the first mode to the second mode; and responsive to changing the multi-mode interface to the second mode, providing visual feedback corresponding to the implicit interaction by altering one or more display parameters of the black display, the low-luminosity display, the monochrome display, or the high-luminosity and color saturation display; See citations and rationale of Claim 1 above.

Allowable Subject Matter
Claims 3, 4, 6-10, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646